UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6085


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTY LORENZO WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:95-cr-00039-TEM-TEM-1)


Submitted:   March 30, 2010                 Decided:   April 9, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.     Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marty    Lorenzo    Wright       appeals     the    district      court’s

order entered on December 10, 2009, denying his “Letter/Motion

In    The    Interest     of   Justice.”     In    Wright’s       “Letter/Motion”      he

appears to seek reconsideration of the court’s July 15, 2009

order, which granted him a reduction of his sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).               See United States v. Wright, No.

4:95-cr-00039-TEM-TEM-1           (E.D.    Va.     July    15,     2009).       We   have

reviewed the record and find no reversible error in the district

court’s denial of Wright’s motion to reconsider.                          Accordingly,

we affirm.        See United States v. Goodwyn, 596 F.3d 233, 234-46

(4th Cir. 2010) (holding that district court lacked authority to

grant defendant’s motion to reconsider, filed eight months after

the    district     court’s      order    ruling    on     original      §    3582(c)(2)

motion).       We dispense with oral argument because the facts and

legal       contentions    are    adequately      presented        in   the    materials

before      the   court    and    argument      would     not   aid     the   decisional

process.

                                                                                AFFIRMED




                                            2